DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application, Amendments, and/or Claims
	Applicant’s response of 1 March 2021 is acknowledged. Claims 1, 2, 4, and 5 have been amended and the amendments made of record. Claims 28-29 have been newly added and entered into the record. Claims 1-8, 11, 13, 16-23, and 26-29 are pending and under consideration. 
Withdrawn Rejections
	The rejection of claims 1-8, 11, 13, 16-23, 26, and 27 under 35 U.S.C. 112(b) has been addressed by applicant’s amendment to recite specific embodiments of IGF-1 agents. The rejections of claims 1-8, 11, 13, 16-23, 26, and 27 under 35 U.S.C. 112(b) previously of record are hereby withdrawn. 
Modified Rejections
	The rejection of claims 1, 3-8, 11, 13, 16-23, and 26-27 under 35 U.S.C. 103 are maintained in modified form. The modified grounds of rejection is necessitated by applicant’s amendment of claim 1.
	Claim 2 remains rejected under 35 U.S.C. 102 in modified form. The modified grounds of rejection, which involves citing different references, is necessitated by applicant’s amendment of claim 2. 
New Rejections
	Newly added claims 28 and 29 are newly rejected under 35 U.S.C. 103. 
Claim Interpretation
	Claim 5, currently rejected as being in improper dependent form (see section “Claim Rejections – 35 USC 112(d)”), is being interpreted as being dependent on claim 1, a claim on which it could properly depend. 
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 5 is rejected for failing to include all the limitations of the claim on which it depends. Claim 5 depends on claim 4, which recites wherein the IGF-1 agent is (i), i.e., “IGF-1, optionally wherein at least one amide group thereof has been methylated, at least one acid residue thereof is derivatized as an amide, at least one acid residue thereof is derivitized as a C1-C6 ester, or a combination thereof”. The structures of (ii), (iii), and (iv), as recited in claim 1, contain structures that fall outside of the scope of the structures of (i). 
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 2 is newly rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miltiadous et al in “IGF-1 ameliorates hippocampal neurodegeneration and protects against cognitive deficits in an animal model of temporal lobe epilepsy”; Experimental Neurology 231 (2011) 223–235 (newly cited; hereafter Miltiadous), as evidenced by Klein et al in “Inter-individual variation in the effect of antiepileptic drugs in the intrahippocampal kainate model of mesial temporal lobe epilepsy in mice”; Neuropharmacology 90 (2015) 53-62 (newly cited; hereafter Klein). The new grounds of rejection is necessitated by applicant’s amendment of claim 2 to recite structures that no longer include the IGF-1 reference taught by the reference previously cited. 
	Regarding claim 2, Miltiadous teaches that administration of IGF-1 in an mouse model of temporal lobe epilepsy caused by kainic acid administration to the hippocampus decreased seizure severity (abstract), such that Miltiadous teaches seizure treatment by administration of IGF-1 (an embodiment of IGF-1 agent (i) of the instant claim). The subjects of Miltiadous were not administered any other agent to treat or prevent seizures (whole document). Miltiadous does not expressly teach that the seizures induced by Miltiadous were treatment-resistant seizures as required by the claim language, but these seizures would have been recognized as treatment resistant seizures based on the disclosure of Klein. Klein teaches the validation of the intrahippocampal kainate mouse model of temporal lobe epilepsy as a model of difficult-to-treat focal seizures (abstract; see also p. 60, 2nd column, 3rd .  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 18-19, and 26-27 remain rejected in modified under 35 U.S.C. 103 as being unpatentable over Miltiadous, in further view of Kwan and Brodie in “Combination Therapy in Epilepsy: When and What to Use”; Drugs 2006; 66 (14): 1817-1829 (previously cited in action of 2 October 2020; hereafter Kwan), and as evidenced by Klein. The modified grounds of rejection is necessitated by applicant’s amendment of claim 1. 
	Regarding claim 1, Miltiadous teaches that administration of IGF-1 in an mouse model of temporal lobe epilepsy caused by kainic acid administration to the hippocampus decreased seizure severity (abstract), such that Miltiadous teaches seizure treatment by administration of IGF-1 (an embodiment of IGF-1 agent (i) of the instant claim). Miltiadous does not expressly teach that the seizures induced by Miltiadous were treatment-resistant seizures as required by the claim language, but these seizures would have been recognized as treatment resistant seizures based on the disclosure of Klein. Klein teaches the validation of the intrahippocampal kainate mouse model of temporal lobe epilepsy as a model of difficult-to-treat focal seizures (abstract; see also p. 60, 2nd column, 3rd paragraph, disclosing that the kainate mouse model shows resistance to multiple anti-epileptic drugs or AEDs). Kainate is also referred to as kainic acid in Klein (p. 53 footnote, section “chemical compounds studied in this article” lists kainic acid as a compound studied in Klein, although it is referred to as kainate in the main text), such that it will be appreciated the hippocampal kainate mouse model of Klein 
	Miltiadous as evidenced by Klein does not teach wherein the method also comprises administering to the subject a therapeutically effective amount of vigabatrin. 
	Kwan teaches that a range of new AEDs (anti-epileptic drugs) have all shown efficacy as an add-on therapy in refractory epilepsy, implying that many patients can and do benefit from polytherapy (p. 1818, 2nd column, 1st paragraph). Kwan further teaches vigabatrin is one of these newer AEDs (p. 1820, Table II, 1st column). Kwan further teaches that seizure control is the goal of AEDs (see abstract, discussing that all seizures cannot be controlled with monotherapy, and a few patients will become seizure-free with a combination of three AEDs). 
	It would have been obvious to combine the IGF-1 therapy treatment-resistant seizures of Miltiadous as evidenced by Klein, by further incorporating vigabatrin in a polytherapy, as taught by Kwan, because this is a combination of prior art elements according to known methods to yield predictable results. Regarding this obviousness rationale, MPEP 2143(I)(A) states:
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:

(1) a finding that the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference; 
(2) a finding that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; 

(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

	Regarding (1), the prior art included each element claimed (administration of vigabatrin and administration of IGF-1 for treatment of treatment-resistant seizures), with the difference between the claims and prior art being the lack of actual combination of elements in a single prior art reference. Regarding (2), one of ordinary skill in the art could have combined the elements by the known method of seizure polytherapy with vigabatrin, and each element would have been performing its same anti-seizure function it performs separately. Regarding (3), one of ordinary skill in the art would have recognized the results of the combination as predictable, given vigabatrin’s established utility as an add-on therapy for epilepsy (i.e., in epileptic seizure control). In view of the above, no additional findings are needed to explain a conclusion of obviousness. 
	Regarding claim 3, as described in the claim 1 rejection above, the epilepsy model of Miltiadous is a temporal lobe epilepsy model. 
	Regarding claim 4, as described in the claim 1 rejection above, Miltiadous teaches wherein the IGF-1 agent is IGF-1, an instance of (i).
	Regarding claims 18-19, Kwan further teaches that combination therapy should be considered after failure of two different monotherapy regimens. Kwan further discloses that in these combination therapies, the dose of the original AED can often be reduced, particularly if the patient has or develops adverse effects, to reduce potential drug load (p. 1826, 1st Column, 1st Paragraph - see also p. 1827, 2nd column, 2nd paragraph, indicating that addition of a third drug can also involve reducing the dose of one 
	Regarding claim 26, Miltiadous further teaches wherein the animal treated in the study of Miltiadous is a mouse (abstract), which it will be appreciated is a mammal. 
	Regarding claim 27, it would have been obvious to adapt the disclosure of Miltiadous to human subjects, in view of Miltiadous’s teaching that the animals used in the study are an animal model of epilepsy (abstract). It would have been particularly evident that this is a model of human epilepsy, in view of the IGF-1 used being recombinant human IGF-1 (p. 224, 2nd column, 2nd paragraph), as well as in view of Miltiadous’s suggestion that their findings of IGF-1 reducing seizure severity having clinical relevance (i.e., relevance in actual patients) for potential therapeutic applications of IGF-1 (p. 234, 1st column, 2nd paragraph).  
Claims 5 and 16 remain rejected in modified form under 35 U.S.C. 103 as being unpatentable over Miltiadous, Kwan, and Klein as applied to claim 1 above, and further in view of Guan et al in “Neuroprotective effects of the N-terminal tripeptide of insulin-like growth factor-1, glycine-proline-glutamate (GPE) following intravenous infusion in hypoxic–ischemic adult rats”; Neuropharmacology 47 (2004) 892–903 (newly cited; hereafter Guan), and further in view of Pisani et al in “Development of epilepsy in newborns with moderate hypoxic-ischemic encephalopathy and neonatal seizures”; Brain & Development 31 (2009) 64–68 (newly cited; hereafter Pisani). The modified grounds of rejection is necessitated by applicant’s amendment of claim 1.
	Regarding claim 5, as described above, Miltiadous, Kwan, and Klein teach the method of claim 1, on which claim 5 is being interpreted as depending (see section “Claim Interpretation”, above). Miltiadous further describes the effects of IGF-1 as having a neuroprotective role in their seizure model (1st sentence of section “Conclusions”, p. 234). Miltiadous, Kwan, and Klein do not teach wherein the IGF-1 agent is (ii), (iii), or (iv), or an enantiomer, diastereomer, salt, or solvate thereof. 
	Guan teaches that although IGF-1 has been reported to be neuroprotective, its potential difficulty in crossing the blood brain barrier (BBB) is a well-recognized barrier for its clinical development (p. 900, 1st column, 2nd paragraph). Guan further teaches that GPE is the N-terminal tripeptide of insulin-like growth factor-1 (1st paragraph of abstract), i.e., residues 1-3 of IGF-1. The instant specification also acknowledges GPE as a synonym for (1-3)IGF-1 (p. 13, line 24), which is the same as (ii) of the instant claim (see claim 1). Guan further teaches that a small peptide is likely to be more accessible to the CNS, and that GPE demonstrated central penetration of GPE in an injury dependent manner (p. 900, 1st column, 2nd and 3rd paragraphs). Guan further teaches that GPE was potently neuroprotective across all brain regions examined in a hypoxia-ischemia model (1st and 2nd paragraph of abstract). Guan further teaches that the GPE was protective with a broad effective dose range from 1.2-120 mg/kg administered over 4 hours (2nd paragraph of abstract), which, as the only administration that day, would be equivalent to 1.2-120 mg/kg/day. 
nd column, bottom paragraph; HIE given as abbreviation for hypoxic-ischemic encephalopathy on p. 64, 1st column, 1st paragraph). 
	It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the method of treating or preventing seizures of Miltiadous, Kwan, and Klein, by using GPE rather than IGF-1 as the neuroprotective peptide as taught by Guan, in order to take advantage of GPE’s ability to be accessible to the CNS and potent neuroprotection. One would have had a reasonable expectation of treating or preventing seizures in this manner, in view of Guan’s teaching that IGF-1 is protective in a hypoxia-ischemia model, in further view of Pisani’s teaching that moderate to severe hypoxia-ischemic encephalopathy is associated with seizures, such that lessening the severity of hypoxia-ischemia would be recognized as likely to prevent seizures. 
	Regarding claim 16, as described in the claim 5 rejection above, Guan teaches that administration of GPE was neuroprotective when administered in the range of 1.2-120 mg/kg in a day, which lies within the claimed range of 1-200 mg/kg/day. It would have been obvious to one of ordinary skill in the art before the time of filing to administer GPE in this concentration range, in view of Guan’s teaching that GPE is protective within this dosage range. 
Claim 6-7 remain rejected in modified form under 35 U.S.C. 103 as being unpatentable over Miltiadous, Kwan, and Klein as applied to claim 1 above, and further in view of Bangalore et al in Current Hypertension Reports 2007, 9:184-189 (cited in action of 2 October 2020; hereafter Bangalore). The modified grounds of rejection is necessitated by applicant’s amendment of claim 1.
	Regarding claims 6 and 7, as described above, the method of claim 1, on which claim 6 depends, is obvious over Miltiadous, Kwan, and Klein. Kwan further teaches that prior to the early 1980s, there were some treatments for epilepsy that were formulated as fixed-dose combinations of drugs (p. 1818, 1st Column, 1st Paragraph). 

Although Bangalore specifically is discussing treating hypertension, it will be appreciated that the recited benefits of fixed-dose combination therapy (reduced pill burden and improved medication compliance) would also apply to other conditions, as they are related to the convenience of dosing and not the content of the treatment itself.
	It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the method of Miltiadous, Kwan, and Klein, of treating treatment-resistant seizures through administering a therapeutically effective amount of vigabatrin and a therapeutically effective amount of an IGF-1 agent, by co-formulating these therapeutic agents (as claimed in claim 7), in view of Bangalore's disclosure of the benefits of reduced pill burden and improved medication compliance seen for a fixed-dose combination therapy. Where the vigabatrin and IGF-1 agent are co-formulated in a fixed-dose combination, it will be apparent that they must be administered simultaneously (as claimed in claim 6), because they are both present in the therapeutic composition.
Claim 8 remains rejected in modified under 35 U.S.C. 103 as being unpatentable over Miltiadous, Kwan, and Klein as applied to claim 1 above, and further in view of Schechter in Br. J. clin. Pharmac. (1989), 27, 19S-22S (cited in action of 2 October 2020; hereafter Schechter). The modified grounds of rejection is necessitated by applicant’s amendment of claim 1.
	As described above, the method of claim 1, on which claim 8 depends, is obvious over Miltiadous, Kwan, and Klein. Miltiadous, Kwan, and Klein do not teach wherein the vigabatrin is administered orally, or wherein the vigabatrin and the IGF-1 agent are co-formulated for oral administration.
	Schechter discloses that upon oral administration vigabatrin is rapidly absorbed and is systematically available upon oral administration (Abstract paragraph 1 and 3).

Claim 11 remains rejected in modified form under 35 U.S.C. 103 as being unpatentable over Miltiadous, Kwan, and Klein as applied to claim 1 above, and further in view of Glauser et al in Epilepsy Currents, Vol. 16, No. 1 (January/February) 2016 pp. 48-61 (cited in action of 2 October 2020; hereafter Glauser). The modified grounds of rejection is necessitated by applicant’s amendment of claim 1.
As described above, the method of claim 1, on which claim 11 depends, is obvious over Miltiadous, Kwan, and Klein. Miltiadous, Kwan, and Klein do not teach wherein the vigabatrin is administered to the subject before the IGF-1 agent or wherein the vigabatrin is administered to the subject after the IGF-1 agent. 
Glauser, related art in the field of seizure treatment, discloses a study in which pediatric patients were randomized to receive diazepam or lorazepam as a seizure treatment, with fosphenytoin being given as an additional therapy if the first medication did not stop the seizures after a certain number of minutes had elapsed (p. 53, 1st column, 1st paragraph of "Pediatric Studies"). In another study, Glauser discloses that the overall success rate of the first administered therapy was 55.5%, and if the first drug did not succeed, a second drug was able to stop the status epilepticus for an additional 7.0% of the total population.
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the method of Miltiadous, Kwan, and Klein to administer vigabatrin before or after the IGF-1 agent, in order to stop seizures that are unresponsive to a single therapy (e.g., in a patient undergoing IGF-1 agent monotherapy, as described in the claim 2 rejection above, it would be obvious to administer vigabatrin to a patient experiencing a prolonged seizure that has not been stopped by administration of 
Claim 13 remains rejected in modified form under 35 U.S.C. 103 as being unpatentable over Miltiadous, Kwan, and Klein as applied to claim 1 above, and further in view of Dulac et al in Journal of Child Neurology, Vol. 6, issue: 2_suppl, page(s) 2S30-2S37, 1991 (cited in action of 2 October 2020; hereafter Dulac). The modified grounds of rejection is necessitated by applicant’s amendment of claim 1.
As described above, the method of claim 1, on which claim 13 depends, is obvious over Miltiadous, Kwan, and Klein. Miltiadous, Kwan, and Klein do not disclose these particular dosage ranges for vigabatrin. 
Dulac discloses that vigabatrin is safe and effective in the treatment of refractory epilepsy of various types in children, with a recommended starting dose of 40 mg/kg/day, which can be increased to up to 80 mg/kg/day, depending on clinical response (abstract). Dulac further discloses that all patients who responded with a 90 to 100% reduction in seizure frequency were receiving doses of 40 mg to 80 mg/kg/day of vigabatrin (p. 2S34, 1st Column, 1st and 2nd Paragraphs of section "Dose-Response Relationship").
It would have been obvious for one of ordinary skill in the art before the time of filing to modify the method of treating treatment-resistant seizures taught by Miltiadous, Kwan, and Klein to incorporate the vigabatrin dosing of 40 mg/kg/day or 80 mg/kg/day taught by Dulac, because of Dulac’s disclosure of vigabatrin's particular effectiveness at this dosage range, with all patients who responded with a 90 to 100% decrease in seizure frequency receiving 40 to 80 mg/kg/day. It is further noted that based on the definitions of the disclosure, the word "about" is meant to encompass variations of ±20% (p. 10, lines 10-15), such that the dosage of 40 mg/kg/day is about 50 mg/kg/day (20% less than 50 mg/kg/day) and the dosage of 80 mg/kg/day is about 100 mg/kg/day (20% less than 100 mg/kg/day).
Claim 17 remains rejected in modified form under 35 U.S.C. 103 as being unpatentable over Miltiadous, Kwan, Klein, Guan, and Pisani as applied to claim 16 above, and further in view of Robinson et al in “Guidance on dose level selection for regulatory general toxicology studies for pharmaceuticals”, Laboratory Animal Science (cited in action of 2 October 2020; hereafter Robinson). The modified grounds of rejection is necessitated by applicant’s amendment of claim 1.
Regarding claim 17, as described above, Miltiadous, Kwan, Guan, and Pisani teach the method of claim 16, on which claim 17 depends, and particularly administration in the range of 1.2-120 mg/kg/day. Miltadous, Kwan, Klein, Guan, and Pisani do not disclose an example of administration at the dose of about 20 mg/kg/day. 
Robinson discloses that dose range finding to establish dose response is "generally ... initially carried out in rodents" (p. 19, section 6 "Dose range finding", 1st paragraph), and that this can involve testing multiple concentrations over a range of values (p. 20, section 6.1.3).
It would have been obvious to modify the teaching of Miltiadous, Kwan, Guan, and Pisani of administration in the range of 1.2-120 mg/kg/day, to arrive at a dose of about 20 mg/kg/day, because this is a routine optimization within prior art conditions. MPEP 2144.05(II)(A) states: "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical". In the instant case, Miltiadous, Kwan, Guan, and Pisani discloses treatment both above and below the claimed dosage of about 20 mg/kg/day, as described above. MPEP 2144.05(II)(B) further states: "In order to properly support a rejection on the basis that an invention is the result of 'routine optimization', the examiner must make findings of relevant facts, and present the underpinning reasoning in sufficient detail. The articulated rationale must include an explanation of why it would have been routine optimization to arrive at the claimed invention and why a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range." As described 
Claims 20-22 remain rejected in modified form under 35 U.S.C. 103 as being unpatentable over Miltiadous, Kwan, and Klein as applied to claim 1 above, and further in view of Malmgren et al in et al in Epilepsia, 42(5):609-615, 2001 (cited in action of 2 October 2020; hereafter Malmgren). The modified grounds of rejection is necessitated by applicant’s amendment of claim 1.
Regarding claims 20-22, as described above, the method of claim 1, on which claim 20 depends, is obvious over Miltadous, Kwan, and Klein. As described above in the claim 18 rejection, Miltiadous, Kwan, and Klein teach wherein the therapeutically effective amount of vigabatrin is reduced when administered in combination with the IGF-1 agent compared with dosage when administered as a monotherapy. Miltiadous, Kwan, and Klein do not teach wherein the subject suffers a reduced or negligible vigabatrin-related side effect compared to treatment with vigabatrin in the absence of IGF-1 agent, or wherein the vigabatrin related side effect reduced is one of the effects recited in claims 21-22. 
Malmgren teaches that the prevalence of visual field defects increased substantially with increasing total vigabatrin dose (p. 609, section Summary, subsection results), such that it is apparent st Paragraph) and specifically as a localized bilateral nasal loss ... extending in an annulus over the horizontal midline together with a relative sparing of the temporal field" (p. 613, paragraph bridging 1st and 2nd Columns), such that the visual field defects described by Malmgren are specifically a visual field loss.
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the method of treating treatment-resistant seizures of Miltadous, Kwan, and Klein, which, as described in the claim 18 rejection above, teach reduction of vigabatrin dosing when in combination therapy to reduce drug load and toxicity, in order to particularly limit the vigabatrin-related side effect of visual field loss, in view of Malmgren’s disclosure that this particular side effect increases substantially with increasing vigabatrin dose, such that one of ordinary skill in the art would recognize limiting vigabatrin dose would limit the vigabatrin-related side effect of visual field defects. Miltadous, Kwan, Klein, and Malmgren therefore teach wherein there is a reduced vigabatrin-related side effect compared with treatment with vigabatrin in the absence of the IGF-1 agent (as claimed in claim 20) and more particularly wherein the vigabatrin-related side effect is visual field loss (as claimed in claims 21-22). 
Claim 23 remains rejected in modified form under 35 U.S.C. 103 as being unpatentable over Miltiadous, Kwan, and Klein as applied to claim 1 above, and as evidenced by Dulac, and as further evidenced by UCB Pharma in “Epilepsy Seizures and Syndromes: Fact Sheet”, 2008 (cited in action of 2 October 2020; hereafter UCB Pharma). The modified grounds of rejection is necessitated by applicant’s amendment of claim 1.
As described above, the method of claim 1 of treating treatment resistant seizures by administering vigabatrin and an IGF-1 agent to a subject is obvious over Miltiadous, Kwan, and Klein. Miltiadous further teaches a reduction in spasms after administration of IGF-1, noting that mice in their 
Dulac discloses that at least one patient with non-progressive myoclonic seizures saw a 100% reduction in spasms when treated with vigabatrin (p. 2S33, Figure 4; p. 2S34, 1st Column, section “Dose Response Relationship” discloses that all patients who responded with a 90% to 100% decrease in seizure frequency at the first or last visit were receiving doses of 40-80 mg/kg/day vigabatrin, such that the myoclonic seizure patient with 100% decrease in seizures was undergoing 40-80 mg/kg/day vigabatrin treatment). Dulac further discloses that the efficacy of vigabatrin as add-on therapy in the treatment of drug-resistant epilepsy in adults vs. placebo has been confirmed in multiple studies (p. 2S30, 1st column). 
UCB pharma discloses that myoclonic seizures are brief but with significant muscle jerks and twitches, which can occur in clusters in rapid succession (p. 1, rightmost column, section “Myoclonic:”), which is consistent with being described as a spasm. 
It would be appreciated that the combined vigabatrin/IGF-1 treatment could produce more than about 90% or 95%, or about 100% spasm reduction in a subject, in light of Dulac’s disclosure that vigabatrin alone was capable of producing 100% seizure reduction in a myoclonic seizure patient (i.e., 100% decrease in spasms, based on the definition of myoclonic seizures in UCB pharma). 
Regarding rejections based on inherency, MPEP § 2112 states: 
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness." In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).

Newly added claim 28 is newly rejected under 35 U.S.C. 103 as being unpatentable over Miltiadous, Kwan, and Klein as applied to claim 1 above, and further in view of Wang et al in “Rational design and synthesis of an orally bioavailable peptide guided by NMR amide temperature coefficients”, PNAS December 9, 2014 111 (49) 17504-17509 (newly cited; hereafter Wang).
As described above, Miltiadous, Kwan, and Klein teach the method of claim 1, particularly wherein the IGF-1 agent is IGF-1. Miltiadous, Kwan, and Klein do not teach wherein the IGF-1 agent is IGF-1, wherein at least one amide group thereof is methylated, at least one acid residue thereof is derivatized as an amide, at least one acid residue thereof is derivatized as a C1-C6 ester, or a combination thereof, or wherein the IGF-1 agent is one of (iii) or (iv). 
Wang teaches that peptides are poor drugs because of their low in vivo stability and poor oral bioavailability (section “Significance” on p. 17504). Wang further teaches that amide N-methylation effectively caps amides, modifying the overall solvation properties of the polypeptides and making them more membrane permeable (abstract). Wang further reports this strategy can improve oral bioavailability (abstract). 
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the method of Miltiadous, Kwan, and Klein, by modifying at least one amide group with methylation, in order to improve membrane permeability and oral bioavailability as taught by Wang. 
Newly added claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Miltiadous as evidenced by Klein as applied to claim 2 above, and further in view of Wang.
Regarding claim 29, as described above, Miltiadous as evidenced by Klein teaches the method of claim 2, on which claim 29 depends, particularly wherein the IGF-1 agent is IGF-1. Miltiadous as evidenced by Klein does not teach wherein the IGF-1 agent is IGF-1, wherein at least one amide group thereof is methylated, at least one acid residue thereof is derivatized as an amide, at least one acid 
Wang teaches that peptides are poor drugs because of their low in vivo stability and poor oral bioavailability (section “Significance” on p. 17504). Wang further teaches that amide N-methylation effectively caps amides, modifying the overall solvation properties of the polypeptides and making them more membrane permeable (abstract). Wang further reports this strategy can improve oral bioavailability (abstract). 
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the method of Miltiadous as evidenced by Klein, by modifying at least one amide group with methylation, in order to improve membrane permeability and oral bioavailability as taught by Wang. 
Response to Arguments
Applicant's arguments filed 1 March 2021 have been fully considered but they are not persuasive. 
Applicant’s arguments all hinge on deficiencies in Gluckman (U.S. 2006/0251649), which was previously cited, as the claims as amended no longer encompass the IGF-1 agent taught by Gluckman. 
Gluckman is no longer cited in this action, and the modified grounds of rejection necessitated by amendment depend on a new reference, Miltiadous, which does teach the claimed subject matter in combination with the additional references cited above. 

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T. HUMBARGER whose telephone number is (571)272-1316.  The examiner can normally be reached on Monday-Thursday 7:45 am - 4:45 pm and alternate Fridays from 7:45 am to 3:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/S.T.H./               Examiner, Art Unit 1647       

/Adam Weidner/              Primary Examiner, Art Unit 1649